DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on12/03/2021 with regards to rejection of claims  1, 2,  7, , 8, 9, 11, 12,  15, 16, and 19  under 35USC §112  (b)/second  have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Applicant’s arguments, filed on 12/03/2021, with respect to the rejection(s) of Claims 16-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by
Adamic (US 2016/0362573 A1) (“Adamic” herein) and Claims 1-4, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2014/0378617 A1) and further in view of Dawson et al. (US 2007/0039732 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth below.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 2, 4, 6, 8, 11, 12, 14,  15, and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6,11, 21,  and 25 copending Application No. 16/887,657 (‘657 application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites the wellbore formation is a shale formation.  Since, ‘657 recites wellbore formation.  It would have been obvious to a person of ordinary skill in the art would apply the method/composition of the instant application in the’657  copending applicastion.  In addition, the ‘657 copending application specification Page 11 l. 12-24 recites application in shale formation and also evidenced by Abivin.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Abvin et al. (US 2015/0013984 A1) (“Abvin” herein)

Claim 1
Abivin discloses a method comprising:
	providing a treatment fluid comprising an aqueous base fluid and an additive comprising a low molecular mass organic gelator having a molecular mass of 100,000 g/mol or less; (i.e. urea has a molecular mass of 60.06 g/mol; glutamine 146.14 g/mol and “asparagine” of 132.12 g/mol) [0029; 0039; 0043-0044; 0054]
	introducing the treatment fluid into at least a portion of a subterranean formation to contact at least a portion of the subterranean formation that comprises shale; [0069; 0072] and
	allowing the additive to interact with the shale to at least partially stabilize the shale. [0037; 0069]
 	Since Abvin discloses the same treatment fluid comprising an aqueous base fluid and an additive with molecular mas of 100,000 g/mol or less, it would be a low molecular mass organic gelator that would contact at least a portion of the subterranean formation and partially stabilize the shale.
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses   See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 2
Abvin discloses the method of claim 11, wherein the additive increases a viscosity of a pore fluid in the subterranean formation. [0022; 0037]

Claim 3
Abvin discloses the method of claim 11, wherein the additive at least partially reduces a permeability of the shale in at least the portion of the subterranean formation. [0037]

Claims 4, and 18
Abvin discloses the method of claims 1, and 16, wherein the low molecular mass organic gelator is selected from the group consisting of: an amino acid-based compound, a urea compound, a cyclohexane-based compound, and any combination thereof. [0043]

Claim 5
Abvin discloses the method of claim 1, wherein the low molecular mass organic gelator is selected from the group consisting of: a cyclohexane amino acid conjugate, a bolaform amino acid derivative, a fluorenylmethoxycarbonyl (Fmoc)-diphenylalanine, a dipeptide, dexamethasone phosphate, betamethasone phosphate, hydrocortisone phosphate, N,N’-dipyridyl urea, 1-[3-(decyloxy)phenyl]urea, a bisurea macrocycle, a chiral bisurea, a cyclohexane bisurea, 2,2'-(oxalylbis(azanediy]))bis(2-phenylacetic acid), 2,2'-(oxalylbis(azanediyl))bis(3- methylbutanoic acid), (((9H-fluoren-9-yl)methoxy)carbonyl)phenylalanine, (((9H-fluoren-9- yl)methoxy)carbonyl)glutamic acid, N°-(((9H-fluoren-9-yl)methoxy)carbonyl)lysine, (((9H- fluoren-9-yl)methoxy)carbonyl)lysine, (((9H-fluoren-9- yl)methoxy carbonyl )phenylalanylphenylalanine, (((9H-fluoren-9- yl)methoxy)carbonyl)alanylalanine, 3,3'-disulfanediylbis(2-benzamidopropanoic acid), S-((2-(2- naphthamido)-3-amino-3-oxopropy])thio)-N-(2-naphthoyl)cysteine, 1,3-di(pyridin-4-yl)urea, 1, 1'-(ethane-1,2-diyl)bis(3-(1-phenylethyl)urea), 1, 1'-(propane-1,3-diyl)bis(3-(1- phenylethyl)urea), 1,1'-(butane-1,4-diyl)bis(3-(1-phenylethyl)urea), 1,1'-(pentane-1,5-diyl)bis(3- (1-phenylethyl)urea), 1,1'-(hexane-1,6-diyl)bis(3-(1-phenylethyl)urea), 1, 1'-(heptane-1,7- diyl)bis(3-(1-phenylethy] urea), 1,1'-(octane-1,8-diyl)bis(3-(1-phenylethyl urea), 5-((3-
hydroxypyridin-2-yl)amino)-5-oxopentanoic acid, 2,3-dihydroxy-N',N*-di(pyridin-3- yl)succinimide, 5,5'-(pyridine-2,6-diylbis(azanediyl))bis(5-oxopentanoic acid), N',N°,N°- tri(pyridin-3-yl)benzene-1,3,5-tricarboxamide, N!,N?,N°-tri(pyridin-4-yl)benzene-1,3,5- tricarboxamide, N1N?N°-tris(pyridin-3-ylmethyl)benzene-1,3,5-tricarboxamide, 4.4 4". ((benzene-1,3,5-tricarbony])tris(azanediyl))tribenzoic acid, 4,4',4"-((benzene-1,3,5- tricarbony])tris(azanediyl))tris(3-hydroxybenzoic acid), 6,6',6"-((benzene-1,3,5- tricarbonyl)tris(azanediyl))tris(2-naphthoic acid), _tris(2-(2-hydroxyethoxy)ethyl) —2,2',2"- ((cyclohexane-1,3,5-tricarbony])tris(azanediyl))tris(3-phenylpropanoate), and any combination thereof. [0043-0054]

Claims 6 and 19
Abivin discloses the method of claims 1 and 16, wherein the low molecular mass organic gelator is present in the treatment fluid in an amount of from about 0.1% by weight to about 10% by weight of the treatment fluid. [0054]

Claim 8
Abivin discloses the method of claim 1, wherein the low molecular mass organic gelator comprises a compound having has a molecular mass of 10,000 g/mol or less. ; (i.e. urea has a molecular mass of 60.06 g/mol; glutamine 146.14 g/mol and “asparagine” of 132.12 g/mol) [0043-0044]

Claims 9 and 20
Abivin discloses the method of claims 1 and 16, wherein the low molecular mass organic gelator  has a molecular mass of 1,000 g/mol or less.  (i.e. urea has a molecular mass of 60.06 g/mol; glutamine 146.14 g/mol and “asparagine” of 132.12 g/mol) [0043-0044]

Claim 10
	Since Abvin discloses the same treatment fluid comprising an aqueous base fluid and an additive with molecular mas of 100,000 g/mol or less, it would be a low molecular mass organic gelator that would contact at least a portion of the subterranean 
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 11
Abivin discloses a method comprising:
	drilling at least a portion of a wellbore to penetrate at least a portion of a subterranean formation that comprises shale;
	circulating a drilling fluid in at least a portion of the wellbore while drilling at least a portion of the wellbore ([0072 ] (U.S. Pat. No. 6,498,988 (‘988 herein), incorporated herein by reference in its entirety discloses a drilling fluid or "mud" is typically continuously circulated from the surface down to the bottom of a well bore being drilled and back to the surface again. (Col. 2. 15-18)
 	a fluid comprising an aqueous base fluid and an additive comprising a low molecular mass organic gelator having a molecular mass of 100,000 g/mol or less; (i.e. urea has a molecular mass of 60.06 g/mol; glutamine 146.14 g/mol and “asparagine” of 132.12 g/mol) [0029; 0039; 0043-0044; 0054]
and
	allowing the additive to interact with the shale in the subterranean formation to at least partially stabilize the shale. [0037; 0069]
 	Since Abvin discloses the same drilling fluid comprising an aqueous base fluid and an additive with molecular mas of 100,000 g/mol or less, it would be a low molecular mass organic gelator that would contact at least a portion of the subterranean formation and partially stabilize the shale.
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 12
Abvin discloses the method of claim 11, wherein the additive increases a viscosity of a pore fluid in the subterranean formation. [0022; 0037]

Claim13
Abvin discloses the method of claim 11, wherein the additive at least partially reduces a permeability of the shale in at least the portion of the subterranean formation. [0037]

Claim 14
Abvin discloses the method of claim 11, wherein the low molecular mass organic gelator is selected from the group consisting of: an amino acid-based compound, a urea compound, a cyclohexane-based compound, and any combination thereof. [0043]

Claim 15
Abivin discloses the method of claim 11, wherein the low molecular mass organic gelator comprises a compound having has a molecular mass of 10,000 g/mol or less. ; (i.e. urea has a molecular mass of 60.06 g/mol; glutamine 146.14 g/mol and “asparagine” of 132.12 g/mol) [0043-0044]

Claim 16
Abivin discloses a composition comprising:
	an aqueous base fluid; [0029]
	a shale inhibitor: [0065]
	an additive comprising a low molecular mass organic gelator having a molecular mass of 100,000 g/mol or less; (i.e. urea has a molecular mass of 60.06 g/mol; glutamine 146.14 g/mol and “asparagine” of 132.12 g/mol) [0029; 0039; 0043-0044; 0054] and
	one or more salts, [0059]
	the composition having a density of from about 9 ppg to about 20 ppg.
	Since Abvin discloses the same composition comprising an aqueous base fluid , shale inhibitor, salts, and an additive with molecular mas of 100,000 g/mol or less, it 
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 17
Abivin discloses the composition of claim 16, further comprising a bridging agent. [0055]


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        02/28/2022